Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 13, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152713(65)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
                                                                                                                      Justices
            Plaintiff-Appellee,
                                                                    SC: 152713
  v                                                                 COA: 318854
                                                                    St. Clair CC: 11-001804-FC
  JUSTIN TIMOTHY COMER,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his supplemental brief to July 1, 2016, is GRANTED. The time for filing the
  supplemental brief of plaintiff-appellee is also extended to July 1, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 13, 2016
                                                                               Clerk